Citation Nr: 1750863	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO. 14-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to July 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In his January 2014 substantive appeal, the Veteran reported an intent to testify at a videoconference hearing before the Board. In May 2017, the Veteran withdrew his request for a hearing before the Board.

The Board additionally notes that following the most recent December 2013 statement of the case, a VA examination and opinion regarding his hepatitis C claim was completed without waiver of RO review. However, as the Board is granting in full the benefits sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran. 


FINDING OF FACT

The Veteran's hepatitis C is related to an in-service event.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that his hepatitis C is the result of air gun inoculation in service. 

A December 2015 VA examination report reflects that the Veteran denied any of the "usual" risk factors for hepatitis C and that no medical evidence or practitioner of record had provided any "alternative mechanism of his infection." The examiner thus determined that it was at least as likely as not that the reported in-service event of receiving immunization by jet injection caused the Veteran's infection with hepatitis C.

After consideration of the evidence, and resolving all doubt in favor of the Veteran, the Board finds service connection for hepatitis C is warranted. There is no evidence of a non-service risk factor, and a VA examiner has provided an opinion that it is at least as likely as not that the hepatitis C is related to an event in service. The Board finds the Veteran is competent to report his risk factors and the Board finds no reason to question his veracity. Thus, the claim is granted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


